DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election without traverse of Group I (claims 1-8, 10 & 12-14; as it relates to antibody 2E6 variants, which contain the CDRs depicted in SEQ ID NOs: 3-5 & 6-8) in the reply filed on 20 October 2020 is acknowledged
Claims 30, 32 & 34-36 (i.e., possessing different CDRs) & 87-88 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected inventions, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 10/20/20.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a)  IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-8, 10, 12 & 13 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for This is a written description rejection.
The specification describes on pages 6, 7, 19-20 & 54-69 antibodies that bind to human alpha-synuclein, at amino acids 126-140 (i.e., SEQ ID NO: 2), which includes the murine 2E6 antibody “(and humanized, chimeric and affinity matured versions)” that comprise the variable light and heavy chains of SEQ ID NOs: 19/21/23/25 & 20/22/24/26 respectively.  All of these antibodies possess the identical light and heavy chain CDRs of SEQ ID NOs: 3-6 & 6-8, respectively. (i.e., the elected invention).  However, no generic antibody that is “capable of competing” with this single parent murine antibody is described (i.e., as it relates to claim 2).  Nor are any human (versus humanized), other chimeric or generic anti- alpha- synuclein antibodies described merely by reciting binding to a specific epitope, or by merely functionally reciting a range of KD values, etc. (i.e., as it relates to claims 1, 6 & 7), or that binds to SEQ ID NO: 2 with one, two, three or four amino acid mutations to SEQ ID NOs: 3-5 or 6-8 (i.e., as it relates to claims 8 & 10); especially in regards to changing those critical amino acids that confer specific antibody binding to a specific epitope required from both a variable light and heavy chain in its proper 3-dimensional conformation (i.e., as it relates to claims 8, 10, 12 & 13).  For example, antibodies possessing different 6 CDRs encompass unknown and undescribed variants of structurally and functional unknown antibodies, which would be expected by the skilled artisan to result in the generation of antibodies, or fragments thereof, which do not necessarily recognize the desired epitopes unique to human alpha-synuclein, and with the functional limitations recited in claims 1 & 6.
To provide evidence of possession of a claimed genus, the specification must provide sufficient distinguishing identifying characteristics of the genus.  The factors to be considered must adequately describe at least a representative member of the claimed genus of antibodies that specifically bind to a structurally defined human anti-alpha synuclein protein epitope.  Therefore, in the absence of sufficient recitation of distinguishing identifying characteristics, because one skilled in the art cannot structurally visualize or predict what other critical amino acid residues besides CDR SEQ ID NOs: 3-5 & 6-8 would structurally characterize the genus/subgenus of antibodies that putatively bind to a human alpha synuclein polypeptide comprising SEQ ID NO: 2, the written description requirement under 35 U.S.C. 112, first paragraph is not met.  See MPEP 2163.
Accordingly, Vas-Cath Inc. v. Mahurkar, 19 USPQ2d 1111, 1117, makes clear that "applicant must convey with reasonable clarity to those skilled in the art that, as of the filing date sought, he or she was in possession of the claimed invention". "The invention is, for purposes of the 'written description' inquiry, whatever is now claimed [emphasis added]".
Note, in Amgen at 1378-79, quoting Ariad Pharmaceuticals, Inc. v. Eli Lilly & Co., 598 F.3d 1336, 1345 (Fed. Cir.), the court stressed that the "newly characterized antigen” test could not stand because it contradicted the quid pro quo of the patent system whereby one must describe an invention in order to obtain a patent. [i.e., the antibody itself must be described, and not just binding to an epitope, or based on only functional language involving KD values, etc.; as it relates to claims 1 & 6].

The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 12, 13 & 14 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Nonelected inventions (claims 12, 13 & 14 - (v) & (vi) in each) related to SEQ ID NOs: 27, 28 & 45-46 are recited in these claims; thereby, confusing what invention is actually being examined.  It is noted that claims encompassing SEQ ID NOs: 19-26, respectively for both the light and heavy variable chains reasonably encompass the elected invention, which comprises light and heavy variable chain CDRs of SEQ ID NOs: 3-5 & 6-8, respectively.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to examiner Robert Hayes whose telephone number is (571) 272-0885.  The examiner can normally be reached on Monday through Thursday from 9:00 AM to 4:30 PM.
 	If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Jeffrey Stucker, can be reached on (571) 272-0911.  The fax phone number for this Group is (571) 273-8300.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).


/ROBERT C HAYES/Primary Examiner, Art Unit 1649                                                                                                                                                                                                        January 28, 2021